Title: John Adams to John Jay, 28 May 1786
From: Adams, John
To: Jay, John


          
            
              Dear Sir
            
            

              Grosvenor Square

               May 28. 1786
            
          

          An Agent from South America, was not long Since arrested, at Rouen
            in France, and has not Since been heard of.—another Agent, who was his associate, as I
            have been told is here, and has applied to Government, for Aid. Government, not in a
            condition to go to War with Spain declines having any Thing to do with the Business. but
            if Application Should be made to rich Individuals, and profitable Prices offered, for
            twenty or thirty Thousand stands of Arms, a Number of Field Pieces, a few battering
            Cannon, Some Mortars, a good deal of Ammunition Cloathing &c. do you think that
            in this Capital of Mammon they might not be obtained?— — —I might mention Names and
            Facts, which have been communicated to me. but my Information is not official, nor
            authentic enough for this. It is Sufficient to Say that an
            the Office, like that once undertaken by Mr Beaumarchais, would not probably be refused by all Men here.
          You are probably better informed, than I can pretend to be of the
            Disturbances which took Place in the Spanish Provinces of South America, during the late
            War: of the Pacification of them; and of the Complaints and Discontents which now
            prevail. it is a fixed opinion in many minds here, that a Revolution in South America,
            would be agreable to the United States, and it is depended on that We shall do nothing
            to prevent it, if We do not exert ourselves to promote it. I Shall decline entering far
            into this Speculation, which is out of my depth.—but I must venture to Say, that
            Portugal is bound by a Treaty of 1778 to assist Spain in Such a Case. France must assist
            her, from the Family Compact, and for a Still more weighty Reason, vizt to prevent
            England from getting too rich & powerfull by it. and Holland is now bound by
            Treaty to France & perhaps to Spain.— — —We Should be very cautious, what We do.
            for England will certainly reap the greatest Advantage, as she will Supply with her
            Manufactures, all South America, which will give her a Sudden Wealth and Power, that
            will be very dangerous to Us. 
          That British Ambassadors will very soon endeavour, to excite the
            two Empires, & Denmark, to an Alliance, for the Purpose of Setting the Spanish
            and Portuguese Colonies free, is very probable. as an Inducement they may agree to
            assist in opening the Danube and the Navigation by the Dardanells. The Object of the
            next War, I think will be the Liberty of Commerce in South America, & the East
            Indies. We Shall be puzzled to keep out of it. but I think We ought if We can. England
            would gain the most, by Such a Turn in affairs, by the Advantages she has over other
            nations in the improvements of her Manufactures Commerce and Marine, and England
            unfortunately We cannot trust.
          Such Speculations as these are not new. a Pamphlet was written in
            1783, under the Title of La Crise de L’Europe, by a learned British Knight, and
            circulated upon the Continent. as I cannot Send you the whole, you may possess yourself
            of the Spirit of it, by a few Extracts.
          [French missing]
          Such are the Secret Thoughts of many in this Country but not a Word
            or hint Escapes in Conversation. They are Sent to you because, they afford a Clue, for
            the whole political Conduct of G. Britain in future. and for the present too, for it is
            impossible Otherwise to account for the Inattention of this Country to the Commerce and
            Friendship of the United states of America. They are keeping up their Navy, and
            Sacrificing every Thing to Seamen, in order to be able to Strike a sudden and awful Blow
            to the House of Bourbon, by setting south America free, and they rely upon it the United
            states will not oppose them.
          With great and Sincere Esteem, I have the Honour to be / Sir your most obedient and most /
            humble servant
          
            
              John Adams.
            
          
        